--------------------------------------------------------------------------------

Exhibit 10.39
 
AMENDMENT NO. 3 AND WAIVER
TO
CREDIT AGREEMENT
 
AMENDMENT NO. 3 AND WAIVER, dated as of May __, 2011 (the “Amendment and
Waiver”) to the CREDIT AGREEMENT dated as of December 31, 2010 (as same has been
and may be further amended, restated, supplemented or modified, the
“Agreement”), by and among ACETO CORPORATION, a New York corporation, ACETO
AGRICULTURAL CHEMICALS CORPORATION, a New York corporation, CDC PRODUCTS
CORPORATION, a New York corporation, ACETO PHARMA CORP., a Delaware corporation,
ACCI REALTY CORP., a New York corporation, ARSYNCO INC., a New Jersey
corporation, ACETO REALTY LLC, a New York limited liability company, and RISING
PHARMACEUTICALS, INC. (formerly known as Sun Acquisition Corp.), a Delaware
corporation, jointly and severally, (each a “Company” and collectively the
“Companies”), the LENDERS which from time to time are parties to this Agreement
(individually, a “Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE
BANK, N.A., a national banking association as Administrative Agent for the
Lenders.
 
RECITALS
 
The Companies have requested that the Administrative Agent and the Lenders
amend, and waive compliance with, certain provisions of the Credit Agreement as
set forth herein and the Lenders and the Administrative Agent have agreed to
such amendments and waivers, subject to the terms and conditions of this
Amendment and Waiver.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE 1.
AMENDMENT TO CREDIT AGREEMENT
 
Section 1.1.     Clauses “(g)”, “(h)”, “(i)”, “(j)” and “(k)” in Section 7.12 of
the Credit Agreement are hereby re-lettered to read as clauses “(b)”, “(c)”,
“(d)”, “(e)” and “(f)” thereof.
 
ARTICLE 2.

WAIVERS
 
Section 2.1.     The Administrative Agent and the Lenders hereby waive
compliance with Section 7.13(d) of the Credit Agreement, Consolidated Debt
Service Coverage Ratio, which requires a Consolidated Debt Service Coverage
Ratio of not less than 1.25:1.00, for the fiscal quarter ended March 31, 2011,
provided that the actual Consolidated Debt Service Coverage Ratio was not less
than 1.10:1.00, at the end of such fiscal quarter.
 
Section 2.2.    The Administrative Agent and the Lenders hereby waive compliance
with Section 7.13(e) of the Credit Agreement, Consolidated Domestic Debt Service
Coverage Ratio, which requires a Consolidated Domestic Debt Service Coverage
Ratio of not less than 1.10:1.00, for the fiscal quarter ended March 31, 2011,
provided that the actual Consolidated Domestic Debt Service Coverage Ratio was
not less than 0.31:1.00, at the end of such fiscal quarter.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES; NO EVENT OF DEFAULT
 
Section 3.1.     The Companies hereby represent and warrant to the Lenders and
the Administrative Agent that each of the representations and warranties set
forth in each Loan Document is true and correct is all material respects as of
the date hereof with respect to the Companies, with the same effect as though
made on the date hereof (unless any such representation and warranty is as of a
specific date, in which event, as of such date), and are hereby incorporated
herein in full by reference as if fully restated herein in its entirety.
 
Section 3.2.     To induce the Lenders and the Administrative Agent to enter
into this Amendment the Companies hereby acknowledge and agree that, as of the
date hereof, and after giving effect to the terms hereof, there exists no
Default or Event of Default.
 
ARTICLE 4.
MISCELLANEOUS
 
Section 4.1.     The amendments and waivers herein are limited specifically to
the matters set forth above and for the specific instances and purposes for
which given and do not constitute directly or by implication an amendment or
waiver of any other provisions of the Agreement or any other Loan Document or a
waiver of any Default or Event of Default which may occur or may have occurred
under the Agreement or any other Loan Document.
 
Section 4.2.     This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing any such counterpart.
 
Section 4.3.    THIS AMENDMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF).
 
[next page is the signature page]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Companies, the Lenders and the Administrative Agent have
caused this Amendment to be duly executed as of the day and year first above
written.
 
ACETO CORPORATION
ACETO AGRICULTURAL
 
CHEMICALS CORPORATION
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
   
CDC PRODUCTS CORPORATION
ACCI REALTY CORP.
   
By:
       /s/ Douglas Roth   
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO PHARMA CORP.
ARSYNCO INC.
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Secretary/Treasurer
Title:    Secretary/Treasurer
   
ACETO REALTY LLC
RISING PHARMACEUTICALS, INC.
By: Aceto Corporation, its Sole Member
(f/k/a Sun Acquisition Corp.)
   
By:
       /s/ Douglas Roth  
By:
       /s/ Douglas Roth  
Name:  Douglas Roth
Name:  Douglas Roth
Title:    Chief Financial Officer
Title:    Secretary/Treasurer
     
JPMORGAN CHASE BANK, as
 
Administrative Agent and as a Lender
     
By:
     
Name:
 
Title:
     
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
     
By:
     
Name:
 
Title:

 
 
3